PER CURIAM.
The appellant seeks review of an order of the Unemployment Appeals Commission which affirmed a decision of an appeals referee denying him unemployment compensation benefits. He contends that this determination was erroneous because he left his employment for “good cause attributable to his employer” under Section 443.-06(1), Florida Statutes (1979). There is, however competent, substantial evidence in the record to support the finding that Mills quit his CETA job with Dade County, not in reaction to a supposedly unreasonable requirement imposed by his supervisor, but rather simply because he thought he had secured another position. Since this is true, this court may not set aside the referee’s resolution of the issue in question. Perez v. State, Department of Labor and Employment Security, 377 So.2d 806 (Fla.3d DCA 1979), and cases cited.
Affirmed.